     Case 4:19-cr-00363 Document 117 Filed on 11/12/19 in TXSD Page 1 of 13




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


UNITED STATES OF AMERICA                             §
                                                     §               CR. NO 4:19-363-03
       vs.                                           §
                                                     §
ALDO FERNANDO SOTO                                   §
         Defendant.                                  §

                                     PLEA AGREEMENT

       The United States of America, by and through Ryan K. Patrick, United States Attorney

for the Southern District of Texas, Edward F. Gallagher, Assistant United States Attorney, and the

defendant, Aldo Fernando Soto, ("Defendant"), and Defendant's counsel, pursuant to Rule

ll(c)(l)(A) of the Federal Rules of Criminal Procedure, state that they have entered into an

agreement, the terms and conditions of which are as follows:

                                     Defendant's Agreement

       1. Defendant agrees to plead guilty to Count Two of the Indictment. Count Two charges

Defendant with Conspiracy to commit money laundering, in violation of Title 18, United States

Code, Section 1956(h). Defendant, by entering this plea, agrees that he is waiving any right to have

the facts that the law makes essential to the punishment either charged in the indictment, or proved

to a jury or proven beyond a reasonable doubt.

                                       Punishment Range

       2. The statutory maximum penalty for each violation of Title 18, United States Code,

Section 1956(h) is imprisonment ofup to 20 years, and a fine not to exceed $500,000 or twice the

value of the property involved. Additionally, Defendant shall serve a term of supervised release

after imprisonment of up to three (3) years. Defendant acknowledges and understands that if he
     Case 4:19-cr-00363 Document 117 Filed on 11/12/19 in TXSD Page 2 of 13




should violate the conditions of any period of supervised release which may be imposed as part of

his sentence, then Defendant may be imprisoned for up to two (2) years of supervised release,

without credit for time already served on the term of supervised release prior to such violation.

See Title 18, United Stated Code, Sections 3559(a)(3) and 3583(e)(3). Defendant understands

that he cannot have the imposition or execution of the sentence suspended, nor is he eligible for

parole.

                                 Mandatory Special Assessment

          3. Pursuant to Title 18, United States Code, Section 3013(a)(2)(A), immediately after

sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment

in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by

cashier's check or money order, payable to the Clerk of the United States District Court, c/o District

Clerk's Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

                                   Immigration Consequences

          4. Defendant recognizes that pleading guilty may have consequences with respect to his

immigration status. Defendant understands that if he is not a citizen of the United States, by

pleading guilty he may be removed from the United ~tates, denied citizenship, and denied

admission to the United States in the future. Defendant understands that if he is a naturalized

United States citizen, pleading guilty may result in immigration consequences, such as

denaturalization and potential deportation or removal from the United States. Defendant's attorney

has advised Defendant of the potential immigration consequences resulting from Defendant's plea

of guilty and Defendant affirms that he wants to plead guilty regardless of any immigration

consequences that may result from the guilty plea and conviction.


                                                  2
     Case 4:19-cr-00363 Document 117 Filed on 11/12/19 in TXSD Page 3 of 13




                                            Cooperation

       5. The parties understand this agreement carries the potential for a motion for departure

under Section 5Kl .1 of the Sentencing Guidelines. Defendant understands and agrees that

whether such a motion is filed will be determined solely by the United States through the United

States Attorney for the Southern District of Texas. Should Defendant's cooperation, in the sole

judgment and discretion of the United States, amount to "substantial assistance," the United States

reserves the sole right to file a motion for departure pursuant to Section 5Kl .1 of the United States

Sentencing Guidelines. Defendant further agrees to persist in that plea through sentencing, full y

cooperate with the United States, not oppose the forfeiture of assets contemplated in paragraph_22

of this agreement. Defendant understands and agrees that the United States will request that

sentencing be deferred until that cooperation is complete.

       6. Defendant understands and agrees that "fully cooperate," as that term is used herein,

includes providing all information relating to any criminal activity known to Defendant, including

but not limited to the trafficking in drugs, particularly cocaine. Defendant understands that such

information includes both state and federal offenses arising therefrom. In that regard:

       (a)    Defendant agrees that this plea agreement binds only the United States
       Attorney for the Southern District of Texas and Defendant; it does not bind any
       other United States Attorney or any other unit of the Department of Justice;

       (b)     Defendant agrees to testify truthfully as a witness before a grand jury or in
       any other judicial or administrative proceeding when called upon to do so by the
       United States. Defendant further agrees to waive his Fifth Amendment privilege
       against self-incrimination for the purpose of this agreement;

       (c)    Defendant agrees to voluntarily attend any interviews and conferences as
       the United States may request;

       (d)     Defendant agrees to provide truthful, complete and accurate information
       and testimony and understands any false statements made by the defendant to the

                                                  3
     Case 4:19-cr-00363 Document 117 Filed on 11/12/19 in TXSD Page 4 of 13




       Grand Jury or at any court proceeding (criminal or civil), or to a government agent
       or attorney, can and will be prosecuted under the appropriate perjury, false
       statement, or obstruction statutes;

       (e)    Defendant agrees to provide to the United States all documents in his
       possession or under his control relating to all areas of inquiry and investigation; and

       (f)    Should the recommended departure, if any, not meet Defendant's
       expectations, the Defendant understands that he remains bound by the terms of this
       agreement and cannot, for that reason alone, withdraw his plea.

                            Waiver of Appeal and Collateral Review

       7. Defendant is aware that Title 28, United States Code, Section 1291 , and Title 18,

United States Code, Section 3742, afford a defendant the right to appeal the conviction and

sentence imposed. Defendant is also aware that Title 28, United States Code, Section 2255, affords

the right to contest or "collaterally attack" a conviction or sentence after the judgment of conviction

and sentence has become final. Defendant knowingly and voluntarily waives the right to appeal

or "collaterally attack" the conviction and sentence, except that Defendant does not waive the right

to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on

collateral review in a motion under Title 28, United States Code, Section 2255. In the event

Defendant files a notice of appeal fo llowing the imposition of the sentence or later collaterally

attacks his conviction or sentence, the United States will assert its rights under this agreement and

seek specific performance of these waivers.

       8. In agreeing to these waivers, Defendant is aware that a sentence has not yet been

determined by the Court. Defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that he may have received from his counsel, the United

States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and

is not binding on the United States, the Probation Office or the Court. The United States does not

                                                  4
    Case 4:19-cr-00363 Document 117 Filed on 11/12/19 in TXSD Page 5 of 13




make any promise or representation concemmg what sentence the defendant will receive.

Defendant further understands and agrees that the United States Sentencing Guidelines are

"effectively advisory" to the Court.     See United States v. Booker, 543 U.S. 220 (2005).

Accordingly, Defendant understands that, although the Court must consult the Sentencing

Guidelines and must take them into account when sentencing Defendant, the Court is not bound

to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

       9. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.

                                The United States' Agreements

       10. The United States agrees to each of the following:

       (a)     If Defendant pleads guilty to Count Two of the indictment and persists in
       that plea through sentencing, and if the Court accepts this plea agreement, the
       United States will move to dismiss any remaining counts of the indictment at the
       time of sentencing;

       (b)     At the time of sentencing, the United States agrees not to oppose
       Defendant's anticipated request to the Court and the United States Probation Office
       that he receive a two (2) level downward adjustment pursuant to Section 3El.l(a)
       of the United States Sentencing Guidelines, should Defendant accept responsibility
       as contemplated by the Sentencing Guidelines; and

       (c)     If Defendant qualifies for an adjustment under Section 3El.l(a) of the
       United States Sentencing Guidelines, the United States agrees not to oppose
       Defendant's request for an additional one-level departure based on the timeliness
       of the plea or the expeditious manner in which Defendant provided complete
       information regarding his role in the offense (if Defendant's offense level is 16 or
       greater).

       (d)     If the Defendant provides substantial assistance to the United States, he may
       qualify for a downward departure pursuant to Section 5Kl .1 of the United States
       Sentencing Guidelines.




                                                5
     Case 4:19-cr-00363 Document 117 Filed on 11/12/19 in TXSD Page 6 of 13




                     Agreement Binding - Southern District of Texas Only

        11. The United States Attorney' s Office for the Southern District of Texas agrees that it

will not further criminally prosecute Defendant in the Southern District of Texas for offenses

arising from conduct charged in the indictment. This plea agreement binds only the United States

Attorney' s Office for the Southern District of Texas and Defendant. It does not bind any other

United States Attorney' s Office. The United States Attorney' s Office for the Southern District of

Texas will bring this plea agreement and the full extent of Defendant's cooperation to the attention

of other prosecuting offices, if requested.

                              United States' Non-Waiver of Appeal

       12. The United States reserves the right to carry out its responsibilities under guidelines

sentencing. Specifically, the United States reserves the right:

       (a)     to bring its version of the facts of this case, including its evidence file and
       any investigative files, to the attention of the Probation Office in connection with
       that office's preparation of a presentence report;

       (b)     to set forth or dispute sentencing factors or facts material to sentencing;

       (c)    to seek resolution of such factors or facts in conference with Defendant's
       counsel and the Probation Office;

       (d)    to file a pleading relating to these issues, in accordance with Section 6Al .2
       of the United States Sentencing Guidelines and Title 18, United States Code,
       Section 3553(a); and

       (e)     to appeal the sentence imposed or the manner in which it was determined.

                                     Sentence Determination

       13. Defendant is aware that the sentence will be imposed after consideration of the United

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the

provisions of Title 18, United States Code, Section 3553(a).                Defendant nonetheless

                                                 6
    Case 4:19-cr-00363 Document 117 Filed on 11/12/19 in TXSD Page 7 of 13




acknowledges and agrees that the Court has authority to impose any sentence up to and including

the statutory maximum set for the offense(s) to which Defendant pleads guilty, and that the

sentence to be imposed is within the sole discretion of the sentencing judge after the Court has

consulted the applicable Sentencing Guidelines.       Defendant understands and agrees that the

parties' positions regarding the application of the Sentencing Guidelines do not bind the Court and

that the sentence imposed is within the discretion of the sentencing judge. If the Court should

impose any sentence up to the maximum established by statute, or should the Court order any or

all of the sentences imposed to run consecutively, Defendant cannot, for that reason alone,

withdraw a guilty plea, and will remain bound to fulfill all of the obligations under this plea

agreement.

                                         Rights at Trial

       14. Defendant understands that by entering into this agreement, he surrenders certain

rights as provided in this plea agreement. Defendant understands that the rights of a defendant

include the following:

       (a)    If Defendant persisted in a plea of not guilty to the charges, defendant would
       have the right to a speedy jury trial with the assistance of counsel. The trial may
       be conducted by a judge sitting without a jury if Defendant, the United States, and
       the court all agree.

       (b)     At a trial, the United States would be required to present witnesses and other
       evidence against Defendant. Defendant would have the opportunity to confront
       those witnesses and his attorney would be allowed to cross-examine them. In turn,
       Defendant could, but would not be required to, present witnesses and other
       evidence on his own behalf. If the witnesses for Defendant would not appear
       voluntarily, he could require their attendance through the subpoena power of the
       court; and

       (c)     At a trial, Defendant could rely on a privilege against self-incrimination and
       decline to testify, and no inference of guilt could be drawn from such refusal to
       testify. However, if Defendant desired to do so, he could testify on his own behalf.

                                                 7
     Case 4:19-cr-00363 Document 117 Filed on 11/12/19 in TXSD Page 8 of 13




                                  Factual Basis for Guilty Plea

       15. Defendant is pleading guilty because he is in fact guilty of the charges contained in

Count Two of the indictment. If this case were to proceed to trial, the United States could prove

each element of the offense beyond a reasonable doubt. The following facts, among others would

be offered to establish Defendant's guilt:

        Between October 2018 and Janaury 2019, Defendant engaged in a conspiracy with
others, including but not limited to, Aldo Guerra-Guevara, Hermes Tomasichi-Ledezma, Jose
Guillermo Ramirez, Eluid Alejandro Rodriguez Garcia, Alejandro Valenzuela-Razo, and Silvano
Adame Jr., to launder cash proceeds from cocaine sales. Defendant delivered proceeds from
the sale of cocaine to other defendants and at times picked up cocaine for delivery.

        Specifically, Defendant transported at least $200,000 in cash proceeds from cocaine
sales including four bundles of U.S. currency on November 27, 2018 ; Three bundles on
December 8, 2018; five bundles on December 23 , 2018 ; and eight bundles on January 7, 2019.
Surveillance by law enforcement and subsequent statements made by Defendant at the time of
his arrest on May 22, 2019, confirm the nature of this conduct to distribute cocaine and move
cash proceeds between Houston and Dallas, Texas. A wiretap of a phone used by Guerra
confirms several calls with Defendant setting up meetings for delivery on December 22, 2018,
and January 7, 2019.

        Defendant's final delivery of eight bundles of currency to a warehouse on January 7,
2019, was to support the movement of cocaine on the following day. Guerra was sent a
photograph of the eight bundles delivered by Defendant, seven grey and one black, each with
the name "SOTO" on the package. Guerra and the source of supply in Mexico, known as LIC,
discussed the need to move cocaine and currency from the warehouse on January 8, 2019, to
include the currency received from Defendant and Jose Guillermo Ramirez the day before. DEA
set up surveillance and observed co-defendant Silvano Adame, Jr. , leave the warehouse where he
was stopped. Agents discovered fifty (50) kilograms of cocaine in a hidden compartment. Not
long after, a tractor-trailer, driven by co-defendant Alejandro Valenzuela-Razo, departed the
same storage facility and was stopped outside of Houston. Agents seized $687,335 in U.S.
currency in 56 bundles marked with the name of co-defendant "TIO", Jose Guillermo Ramirez.

        Defendant told agents that he transported cocaine and U.S. currency in a hidden
compartments within an external fuel tank secured to the cargo area of his Dodge truck. He was
paid $250.00 per kilogram of cocaine transported. The Dodge truck was subsequently turned
over to the Government and found to have an aftermarket compartment in the external fuel tank.
Defendant admitted to transporting on four separate occasions between four and seven
kilograms of cocaine from Houston to Dallas, Texas; and picking up U.S. currency from Dallas

                                               8
     Case 4:19-cr-00363 Document 117 Filed on 11/12/19 in TXSD Page 9 of 13




on three other occasions in 2018 . Defendant took the U.S. currency to co-defendant Adame,
known to him as Primo, in Houston. Defend ant worked for and met with Guerra in Houston,
while Guerra was operating a blue Ford Raptor.

                                  Breach of Plea Agreement

       16. If Defendant should fail in any way to fulfill completely all of the obligations under

this plea agreement, the United States will be released from its obligations under the plea

agreement, and Defendant's plea and sentence will stand. If at any time Defendant retains,

conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly

withholds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

                        Restitution, Forfeiture, and Fines - Generally

       17. This Plea Agreement is being entered into by the United States on the basis of

Defendant's express representation that he will make a full and complete disclosure of all assets

over which he exercises direct or indirect control, or in which he has any financial interest.

Defendant agrees not to dispose of any assets or take any action that would effect a transfer of

property in which he has an interest, unless Defendant obtains the prior written permission of the

United States.

       18. Defendant agrees to make complete financial disclosure by truthfully executing a

sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea

agreement. Defendant agrees to authorize the release of all financial information requested by

the United States, including, but not limited to, executing authorization forms permitting the


                                                9
     Case 4:19-cr-00363 Document 117 Filed on 11/12/19 in TXSD Page 10 of 13




United States to obtain tax infonnation, bank account records, credit histories, and social security

information. Defendant agrees to discuss and answer any questions by the United States relating

to Defendant's complete financial disclosure.

        19. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to

the United States and to assist fully in the collection of restitution and fines, including, but not

limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to

facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents

necessary to effectuate such transfer.    Defendant also agrees to direct any banks which have

custody of his assets to deliver all funds and records of such assets to the United States.

       20. Defendant understands that forfeiture, restitution, and fines are separate components

of sentencing and are separate obligations.

                                              Forfeiture

       21. Defendant agrees to waive any and all interest in any asset which is the subject of a

related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

       22.    Subject to the provisions of paragraph 7 above, Defendant waives the right to

challenge the forfeiture of property in any manner, including by direct appeal or in a collateral

proceeding.

                                                Fines

       23. Defendant understands that under the Sentencing Guidelines the Court is permitted to

order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any

imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by

the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay


                                                  10
    Case 4:19-cr-00363 Document 117 Filed on 11/12/19 in TXSD Page 11 of 13




payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge

the fine in any manner, including by direct appeal or in a collateral proceeding.

                                      Complete Agreement

       24. This written plea agreement, consisting of 13 pages, including the attached addendum

of Defendant and his attorney, constitutes the complete plea agreement between the United States,

Defendant, and Defendant's counsel.         o promises or representations have been made ~y the

United States except as set forth in writing in this plea agreement. Defendant acknowledges that

no threats have been made against him/her and that he is pleading guilty freely and voluntarily

because he is guilty.

       25. Any modification of this plea agreement must be in writing and signed by all parties.



       Filedat J ~ ,Texas,on                          17~                  /1- ,20_}.'1




       Subscribed and sworn to before me on       rz ~ /d--                         , 20_1_.1;
                                              DAVID J. BRADLEY, Clerk
                                              UNITED STATES DISTRICT CLERK


                                      By:
                                              Deputy UniteStates District Clerk




APPROVED:


                                                 11
      Case 4:19-cr-00363 Document 117 Filed on 11/12/19 in TXSD Page 12 of 13




By:
       Edward F. Gallagher
       Assistant United States Attorney
       Southern District of Texas
       Telephone: (713) 567-900




                                          12
    Case 4:19-cr-00363 Document 117 Filed on 11/12/19 in TXSD Page 13 of 13




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


UNITED STATES OF AMERICA                             §
                                                     §               CR. NO 4:19-363-03
       vs.                                           §
                                                     §
ALDO FERNA DO SOTO                                   §
         Defendant.                                  §

                            PLEA AGREEMENT -- ADDENDUM

       I have fully explained to Defendant his rights with respect to the pending indictment. I have

reviewed the provisions of the United States Sentencing Commission' s Guidelines Manual and

Policy Statements and I have fully and carefully explained to Defendant the provisions of those

Guidelines which may apply in this case. I have also explained to Defendant that the Sentencing

Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed

by statute per count of conviction. Further, I have carefully reviewed every part of this plea

agreement with Defendant. To my knowledge, Defendant's decision to enter into this agreement

is an informed and voluntary one.


                                                         Date             /


       I have consulted with my attorney and fully understand all my rights with respect to the

indictment pending against me. My attorney has fully explained, and I understand, all my rights

with respect to the provisions of the United States Sentencing Commission's Guidelines Manual

which may apply in my case. I have read and carefully reviewed every part of this plea agreement

                       clerstand this agreement and I voluntarily agree to its terms.


                                                         Date
                                                                "l,2.j,4
                                                                 1
